 
 
I 
111th CONGRESS
1st Session
H. R. 796 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Mr. Lewis of Georgia (for himself, Mr. Rangel, Mr. Stark, Mr. Levin, Mr. McDermott, Mr. Pomeroy, Mr. Blumenauer, Mr. Kind, Mr. Pascrell, Ms. Berkley, Mr. Crowley, Mr. Van Hollen, Mr. Meek of Florida, Ms. Schwartz, Mr. Davis of Illinois, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the authority of the Secretary of the Treasury to enter into private debt collection contracts. 
 
 
1.Repeal of authority to enter into private debt collection contracts
(a)In generalSubchapter A of chapter 64 of the Internal Revenue Code of 1986 is amended by striking section 6306.
(b)Conforming amendments
(1)Subchapter B of chapter 76 of such Code is amended by striking section 7433A.
(2)Section 7811 of such Code is amended by striking subsection (g).
(3)Section 1203 of the Internal Revenue Service Restructuring Act of 1998 is amended by striking subsection (e).
(4)The table of sections for subchapter A of chapter 64 of such Code is amended by striking the item relating to section 6306.
(5)The table of sections for subchapter B of chapter 76 of such Code is amended by striking the item relating to section 7433A.
(c)Effective date
(1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act.
(2)Unauthorized contracts treated as voidAny qualified tax collection contract (as defined in section 6306 of the Internal Revenue Code of 1986, as in effect before its repeal) shall be void. 
 
